Mount, J.
— This is a will contest. Mrs. Richardson, during her lifetime, executed a will on July 30, 1915. A. A. Booth was, by the terms of this will, made executor with full control of the property, valued at about thirty thousand dollars ($30,000). The executor was directed to pay such income and proceeds of the property to Mr. Richardson, husband of the testatrix, during his lifetime, “as in the judgment of said executor may appear necessary and proper.” The will provided that, upon the death of Mr. Richardson, the residue of the estate was to be distributed to certain *124named legatees, among these being Seattle School District No. 1.
On October 20, 1915, Mrs. Richardson, in her own handwriting, revoked the will in the presence of two witnesses. On December 7, 1915, Mrs. Richardson died in the city of Seattle. Thereafter the will was admitted to probate, and subsequently this contest was filed by Mr. Richardson upon the ground that the will was revoked by Mrs. Richardson. It was conceded at the trial that Mrs. Richardson regularly executed the will, and, also, that afterwards she executed a revocation of it. But it was contended that she was incompetent to revoke the will at the time she executed the revocation.
That was the sole question presented to the trial court. After hearing the evidence upon that question, the court concluded that Mrs. Richardson was competent at the time of the revocation; made findings to that effect; set aside the probate of the will; and appointed an administrator of the estate. This appeal is prosecuted from that order.
The only question presented here is one of fact, whether Mrs. Richardson was competent to make or revoke her will at the time of the revocation. This was a much disputed question. The trial court was apparently controlled by the testimony of friends who were with Mrs. Richardson more or less constantly about the time she wrote and executed the revocation, and who testified that she understood what she did and the effect of the revocation, rather than by the statements of doctors who saw her infrequently about that time and who expressed the opinion that she was incompetent. The appearance of the revocation itself, written by Mrs. Richardson in her own handwriting, indicates that she knew what she was about.
After reading the record quite carefully, we are of opinion that the trial court arrived at a correct conclusion.
The judgment is therefore affirmed.
Ellis, C. J., Parker, Fullerton, and Holcomb, JJ., concur.